Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura M. Ulatowski (Reg. No. 63,646) on 02/26/2021.
The application has been amended as follows: 

1. (Currently amended) A display panel, comprising: 
a display substrate comprising a display area and a stepped area disposed at a side of the display area; 
an integrated substrate which is provided with an integrated circuit; and 
a flexible circuit board respectively connected with the stepped area of the display substrate and with the integrated substrate; 
wherein the integrated circuit is electrically connected with the display substrate via a circuit on the flexible circuit board; 
the integrated circuit is outside the stepped area; 

a projection of the integrated circuit on the integrated substrate is completely outside a projection of the flexible circuit board on the integrated substrate; and 
the display area and the stepped area are arranged sequentially along a first direction and the first direction intersects with [[the]] a second direction; and 
wherein the integrated circuit is disposed along the second direction, and a width of the display substrate along the second direction is equal to a width of the integrated circuit along the second direction; or the integrated circuit is disposed along the first direction, and [[a]] the width of the display substrate along the second direction is smaller than a width of the integrated circuit along the first direction.

2-4. (Canceled)

5. (Original) The display panel according to claim 1, wherein the integrated substrate is an inflexible integrated substrate or a flexible integrated substrate.

6. (Original) The display panel according to claim 5, wherein material of the inflexible integrated substrate is glass; material of the flexible integrated substrate is polyesteramide.



8. (Original) The display panel according to claim 7, wherein the display circuit comprises a pixel electrode disposed on the display substrate, and the pixel electrode is electrically connected with the display pin; and wherein the touch circuit comprises a touch electrode disposed on the display substrate, and the touch electrode is electrically connected with the touch pin.

9. (Original) The display panel according to claim 1, wherein the display panel is a liquid crystal display panel, and the liquid crystal display panel comprises: an array substrate, a color film substrate arranged opposite to the array substrate, and a plurality of touch electrodes disposed at a side of the array substrate facing the color film substrate.

10. (Original) The display panel according to claim 9, wherein the array substrate is the display substrate.

11. (Original) The display panel according to claim 1, wherein the display panel is a liquid crystal display panel, and the liquid crystal display panel comprises: an array substrate, a color film substrate arranged opposite to the array substrate, and a plurality 

12. (Original) The display panel according to claim 11, wherein the array substrate is the display substrate.

13. (Currently amended) A display device, comprising a display panel, wherein the display panel comprises: 
a display substrate comprising a display area and a stepped area disposed at a side of the display area; 
an integrated substrate which is provided with an integrated circuit; and 
a flexible circuit board respectively connected with the stepped area of the display substrate and with the integrated substrate; 
wherein the integrated circuit is electrically connected with the display substrate via a circuit on the flexible circuit board; 
the integrated circuit is outside the stepped area; 
a stepped bonding area and an integrated bonding area are provided at two opposite sides of the flexible circuit board respectively, the flexible circuit board is bonded to the stepped area via the stepped bonding area, and the flexible circuit board is bonded to the integrated substrate via the integrated bonding area; 
a projection of the integrated circuit on the integrated substrate is completely outside a projection of the flexible circuit board on the integrated substrate; and 
a second direction; and 
wherein the integrated circuit is disposed along the second direction, and a width of the display substrate along the second direction is equal to a width of the integrated circuit along the second direction; or the integrated circuit is disposed along the first direction, and [[a]] the width of the display substrate along [[a]] the second direction is smaller than a width of the integrated circuit along the first direction.

Allowable Subject Matter
Claims 1 and 5-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 13, none of the prior arts individually or in combination disclose:
“the integrated circuit is disposed along the second direction, and a width of the display substrate along the second direction is equal to a width of the integrated circuit along the second direction; or the integrated circuit is disposed along the first direction, and the width of the display substrate along the second direction is smaller than a width of the integrated circuit along the first direction”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al., US PGPUB 2020/0033972 discloses The integrated circuit 24 is electrically connected to the gate lines or the data lines through the gate lines or the data lines and the touch electrodes 60 to achieve the functions of display and touch, the fixed end 220 of the chip on film 20 is jointed to the non-display area 14 (the outer lead bonding region 142), the integrated circuit 24 is located on the carrier portion 222 outside the array substrate 40, compared with the conventional technology of disposing the regional bonding integrated circuit 24 and the flexible circuit board in the non-display area 14, the In-cell touch panel provided in this embodiment of the present application only has a fixed end 220 (the chip on film bonding area 140 occupies a width b as shown in FIG. 1) and a region for connecting the fixed end 220 and the display area 12 (the width of the connection lines 30 occupies the width a as shown in FIG. 1) occupy the size of the non-display area 14, the integrated circuit 24 does not occupy the size of the non-display area 14, and the connection traces of the integrated circuit 24 and the chip on film 20 are not occupied the size of the non-display area 14, so as to reduce the size of the non-display area 14 (the outer lead bonding region 142), increase the screen-to-body ratio of the display device, and improve the user experience.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
2/26/2021